DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group (I) in the reply filed on 09/12/2022 is acknowledged.
Claims 15 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/12/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the base unit, the first and second configurable links, the link joints and the customized registration device in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "2901" and "2910" have both been used to designate robot.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the mounting plate " in line 12.  There is insufficient antecedent basis for this limitation in the claim.
For the sake of examination, the preceding limitation is interpreted as referring to the mounting device.
Claim 10 recites the limitation "the mounting plate " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For the sake of examination, the preceding limitation is interpreted as referring to the mounting device.
In claim 10, the recitation of “the plurality of link joints of the base unit is detachable from the plurality of link joints” makes the claim unclear and vague, as for not specifying if Applicant refers to one of the links or the whole links, due to the use of “is”. Moreover, it is unclear what the Applicant regards as the claimed invention when claiming joints detachable from themselves, clarification is requested.
For the sake of examination, the preceding limitation is interpreted as referring to “the plurality of link joints of the base unit are detachable from a surgical tool”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 – 14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
In claim 1, the recitation of “the mounting plate mounted to a patient's anatomy via a customized registration device”, is understood as requiring the patient’s anatomy to be a positive recitation of the claimed device. Applicant may amend the claim using transition “configured to” between the claimed device and the anatomy to overcome this rejection, i.e. “the mounting device is configured to be mounted to a patient's anatomy via a customized registration device”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 5 and 7 – 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahfouz (US Pub. 2019/0388158 A1).
Claim 1, Mahfouz discloses a robotic device for performing an arthroplasty procedure [abstract, ¶2 and ¶5, Figs. 1 - 43 and ¶2 - ¶3, note: the term “robotic device” under the broadest reasonable interpretation is interpreted as referring to a computer aided device], the robotic device comprising: 
a base unit comprising: a plurality of link joints each in mechanical communication with one of a plurality of activators [¶14, at least two of i.e. joints 222, 226, 234 and/or 236 in communication with activators “motors” ¶88 and ¶90, and wherein at least a portion by at least one of the joints defines a base unit. Note: the office is unclear if the Applicant intends to positively cite the activators as parts of the claimed device or intend to refer to the joints as capable of being in communication with activators]; 
a processing device; and a non-transitory computer-readable medium encoded with instructions [¶73 - ¶75, workstation 102 includes 104 a computer / controller, defining a processing device, and associated software, defining the non-transitory readable medium encoded with instructions], which when executed by the processing device, cause the processing device to control the plurality of activators according to a joint arthroplasty procedure [¶79 - ¶81]; 
a mounting device in mechanical communication with a first link joint of the plurality of link joints [at least a portion of 130 and/or 170, defining a mounting device, being in mechanical communication with at least one of 222, 226 and 236, defining a first link joint] and comprising a first configurable link to orient the base unit corresponding to the joint arthroplasty procedure [at least a portion of adjuster 224 defines a first configurable link, ¶88 - ¶90, or alternatively, at least a portion of 130 by 222, Fig. 21], the mounting plate mounted to a patient's anatomy via a customized registration device [¶98, Figs. 6 – 7, i.e. customized contact surface portions, or pins 176 and/or 210, Fig.21]; and 
a configurable resection guide in mechanical communication with a second link joint of the plurality of link joints [at least a portion of guide 192, defines a resection guide, ¶83, Fig.4, being in mechanical communication with another one of joints 222, 226 and 236, defining a second link joint] and comprising a second configurable link to orient the resection guide corresponding to the joint arthroplasty procedure [at least a portion of adjuster 224 defines a second configurable link, ¶88 - ¶90, or alternatively, at least a portion of 190 by joint 236, Figs.4 and 39].  
Claims 2 – 5 and 7 – 14, Mahfouz discloses the limitations of claim 1, as above, and further Mahfouz discloses (claim 2) wherein the first configurable link comprises a linear link configured to translate the mounting device linearly in relation to the base unit [Figs. 25 – 28, showing linear translation of the mounting device relative at least a portion by the link joints]; (claim 3) wherein the first configurable link comprises a rotational link configured to rotate the mounting device in relation to the base unit [Fig. 27, showing rotation of the mounting device relative at least a portion by the link joints]; (claim 4) wherein the first configurable link comprises: a linear link configured to translate the mounting device linearly in relation to the base unit [Figs. 25 – 28, showing linear translation of the mounting device relative at least a portion by the link joints]; and a rotational link in mechanical communication with the linear link and configured to rotate the mounting device in relation to the linear link [Fig. 27, showing rotation of the mounting device relative at least a portion by the link joints]; (claim 5) wherein the first configurable link comprises: a first rotational link configured to rotate the mounting device in relation to the base unit [at least a portion of adjuster 224 is capable of rotating the mounting device relative to at least a portion by one of the joints, Fig.27]; and a second rotational link in mechanical communication with the first rotational link and configured to rotate the mounting device in relation to the first rotational link [at least a portion of 130 by 222, defines a second rotational link, capable of rotating the mounting device relative to at least a portion of adjuster 224]; (claim 7) wherein the base unit further comprises: a communication port receiving the instructions to cause the processing device to control the plurality of activators according to the joint arthroplasty procedure [¶73, ¶88 and ¶90, workstation 102 communicatively coupled to the surgical instruments to facilitate surgical navigation related to the procedure, and claim 1]; (claim 8) wherein the base unit further comprises: an input device receiving inputs to control the plurality of activators [¶73, ¶88 and ¶90, workstation 102 communicatively coupled to the surgical instruments to facilitate surgical navigation related to the procedure, and claim 1]; (claim 9) wherein the joint arthroplasty procedure comprises an intra-operative, soft-tissue gap balancing for both static and dynamic motion of the patient's anatomy [¶73]; (claim 10) wherein the plurality of link joints of the base unit is detachable from the plurality of link joints while the mounting plate is mounted to a patient's anatomy via a customized registration device [¶93]; (claim 11) wherein the customized registration device is generated based on locating a plurality of mating shapes within a plurality of two-dimensional images of the patient's anatomy [the office is of the position that this limitation is a product-by-process limitation, and according to MPEP 2113, the patentability of a product does not depend on its method of production. In this case, Mahfouz discloses a customized registration device which exhibits substantially identical structure to that claimed], the customized registration device comprising a customized surface configured to mate, via the plurality of mating shapes, to a bone of the patient's anatomy [¶98, Figs. 6 – 7] and a registration surface configured to attach to the robotic device [at least a portion by joint 222, Fig.21]; (claim 12) wherein the plurality of two-dimensional images of the patient's anatomy comprises a plurality of magnetic-resonance images [the office is of the position that the 2D images are not positive recitations of the claimed device / product, and being directed to the product-by-process limitation]; (claim 13) wherein the customized registration device is further generated based on identifying one or more landmarks on the plurality of two-dimensional images of the patient's joint and reorienting the plurality of two-dimensional images of the patient's joint based at least on the one or more landmarks [the office is of the position that this limitation is a product-by-process limitation, and according to MPEP 2113, the patentability of a product does not depend on its method of production. In this case, Mahfouz discloses a customized registration device which exhibits substantially identical structure to that claimed]; (claim 14) wherein control of the plurality of activators according to the joint arthroplasty procedure orients the resection guide for resection of a patient bone portion [¶73, ¶88 and ¶90, workstation 102 communicatively coupled to the surgical instruments to facilitate surgical navigation related to the procedure, and claim 1].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz (US Pub. 2019/0388158 A1) in view of Bonny et al. (US Pub. 2018/0344409 A1).
Claim 6, Mahfouz discloses the limitations of claim 1, as above, and further, Mahfouz discloses wherein the wherein the plurality of activators comprises a plurality of motors to rotate the plurality of link joints [“motors”, ¶88 and ¶90].  
Mahfouz does not explicitly disclose wherein the motors are servo motors. 
Bonny teaches an analogous surgical device [abstract] comprising actuators being servo motors [¶49].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Mahfouz and Bonny, and substitute the servo-motors of Bonny for the motors of Mahfouz. One would have been motivated to do so in order to allow the user / surgeon efficiently and precisely align the cutting guide relative to the patient’s anatomy [Bonny, ¶44].
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plaskos et al. (US Pub. 2011/0130761 A1) in view of  Mahfouz (US Pub. 2019/0388158 A1).
Claim 1, Plaskos discloses a robotic device for performing an arthroplasty procedure [abstract, ¶2, Figs. 1 – 21], the robotic device comprising: 
a base unit comprising: a plurality of link joints each in mechanical communication with one of a plurality of activators [at least a portion of body 510, defines a base unit having joints, i.e. by 516, 518, 434, 436 and/or the linear slidable joint referred to by arrow 601, Figs.9 and 11 and ¶83 - ¶84, ¶87 and ¶97, being in mechanical communication with actuators 550, Fig.11 and ¶89 - ¶90]; 
a processing device; and a non-transitory computer-readable medium encoded with instructions [computing system 120 having preoperative plan for automating the robot, ¶48, ¶53, ¶40], which when executed by the processing device, cause the processing device to control the plurality of activators according to a joint arthroplasty procedure [¶48, ¶61 and ¶92]; 
a mounting device in mechanical communication with a first link joint of the plurality of link joints [at least a portion of orientation system 400, i.e. 410 or 420, defines a mounting device and being in mechanical communication with 434, 436 or 516, defining a first link joint] and comprising a first configurable link to orient the base unit corresponding to the joint arthroplasty procedure [at least a portion of 414, at least a portion by 442 or at least a portion of the other of 410 or 420, defines a configurable link]; and 
a configurable resection guide in mechanical communication with a second link joint of the plurality of link joints [at least a portion of guide 610 in mechanical communication with the linear slidable joint referred to by arrow 601 or 518, defining a second link joint] and comprising a second configurable link to orient the resection guide corresponding to the joint arthroplasty procedure [at least a body portion between 610 and 518, Fig.11 or the linear slidable joint referred to by arrow 601, defines a second configurable link].  
Although, Plaskos discloses wherein the mounting device is configured to be mounted to a patient’s anatomy via a surface, defining a device [Fig.8].
Plaskos does not explicitly disclose wherein the mounting plate mounted to a patient’s anatomy via a customized registration device.
Mahfouz teaches an analogous surgical device [abstract, Figs. 1 - 43 and ¶2 - ¶3] comprising a mounting device [at least a portion of 130 and/or 170, defining a mounting device] configured to be mounted to a patient's anatomy via a customized registration device [¶98, Figs. 6 – 7, i.e. customized contact surface portions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Plaskos and Mahfouz, and construct the mounting device of Plaskos having at least a patient specific portion in view of Mahfouz. One would have been motivated to do so in order to facilitate mounting the device to patient’s anatomy in a single known position and orientation to facilitate in accurately positioning the guide relative to the patient’s anatomy for making desired cuts thereto [Mahfouz, ¶77].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775